                              Case 1:16-cr-00541-CM Document 88 Filed 04/18/19 Page 1 of 7
AO 245B (Rev. 02/18)   Judgment in a Criminal Case (form modified within District on February 22, 2019)
                       Sheet I



                                         UNITED STATES DISTRICT COURT
                                                          Southern District of New York
                                                                             )
               UNITED ST ATES OF AMERICA                                             JUDGMENT IN A CRIMINAL CASE
                                                                             )
                                  v.                                         )
                   Grevy Gerard Pierre-Louis                                 )
                                                                                     Case Number:           S1 16 CR 541-01 (CM)
                                                                             )
                                                                             )       USM Number: 13828-104
                                                                             )
                                                                             )        Russ Kofman & Conor McMamara
                                                                             )       Defendant's Attorney
THE DEFENDANT:
li1 pleaded guilty to count(s)         S1-1 and S1-2.

D pleaded nolo contendere to count(s)
   which was accepted by the court.
D was found    guilty on count(s)
   after a plea of not guilty.

The defendant is adjudicated guilty of these offenses:

Title & Section                  Nature of Offense                                                              Offense Ended
 18 U.S.C. §1594(c)                 Conspiracy to Engage in Sex Trafficking                                      12/31/2016                  S1-1

 18 U.S.C. §2423(e)                 Conspiracy to Transport Minors Interstate for Prostitution                   12/31/2007                  S1-2



       The defendant is sentenced as provided in pages 2 through            __7 _ _ of this judgment. The sentence is imposed pursuant to
the Sentencing Reform Act of 1984.
D The defendant has been found not guilty on count(s)
Ill Count(s)     & open instruments
               ---''--------------
                                                          •   1s     Ill are dismissed on the motion of the United States.
         It is ordered that the defendant must notify the United States attorney for this district within 30 days of any change of name, residence,
or mailing address until all fines, restitution, costs, and special assessments imposed by this judgment are fully paid. If ordered to pay restitution,
the defenaant must notify the court and United States attorney of material changes in economic circumstances.

                                                                            4/17/2019




                                                                            Signature of Judge




                                                                             Colleen McMahon, Chief District Court Judge
                                                                            Name and Title of Judge


                                                                            4/17/2019
                                                                            Date
                               Case 1:16-cr-00541-CM Document 88 Filed 04/18/19 Page 2 of 7
AO 2458 (Rev. 02/ 18) Judgment in Criminal Case
                      Sheet 2 - hnprisonment

                                                                                                     Judgment - Page   _ .=2_   of   7
 DEFENDANT: Grevy Gerard Pierre-Louis
 CASE NUMBER: S1 16 CR 541-01 (CM)

                                                            IMPRISONMENT
            The defendant is hereby committed to the custody of the Federal Bureau of Prisons to be imprisoned for a total
 term of:
                       THREE HUNDRED SIXTY (360) MONTHS.
  (Defendant is sentenced to concurrent 360 month terms of imprisonment on Counts S1-1 and S1-2.)



     liZI   The court makes the following recommendations to the Bureau of Prisons:

  The Court recommends that BOP incarcerate defendant as close as possible to the SONY, to facilitate family visitation .




     li2]" The defendant is remanded to the custody of the United States Marshal.

     D The defendant shall surrender to the United States Marshal for this district:
            D at                                  D a.m.       D p.m.       on

            D as notified by the United States Marshal.

     D The defendant shall surrender for service of sentence at the institution designated by the Bureau of Prisons:
            D before 2 p.m. on
            D as notified by the United States Marshal.
            D as notified by the Probation or Pretrial Services Office.


                                                                  RETURN
 I have executed this judgment as follows:




            Defendant delivered on                                                      to

  at _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ , with a certified copy of this judgment.



                                                                                                   UNITED STATES MARSHAL



                                                                          By
                                                                                               DEPUTY UNITED STATES MARSHAL
                              Case 1:16-cr-00541-CM Document 88 Filed 04/18/19 Page 3 of 7
 AO 245B (Rev. 02/18) Judgment in a Criminal Case
                      Sheet 3 - Supervised Release

                                                                                                            Judgment- Page   3   of     7
 DEFENDANT: Grevy Gerard Pierre-Louis
 CASE NUMBER: S1 16 CR 541-01 (CM)
                                                      SUPERVISED RELEASE
 Upon release from imprisonment, you will be on supervised release for a term of :
                                                               TEN (10) YEARS.

           (Defendant is sentenced to concurrent 10 year terms of supervised release on each of Counts S1-1 and S1-2.).




                                                     MANDATORY CONDITIONS

1.   You must not commit another federal, state or local crime.
2.   You must not unlawfully possess a controlled substance.
3.   You must refrain from any unlawful use of a controlled substance. You must submit to one drug test within 15 days of release from
     imprisonment and at least two periodic drug tests thereafter, as determined by the court.
            D The above drug testing condition is suspended, based on the court's determination that you
                pose a low risk of future substance abuse. (check if applicable)
4.     D You must make restitution in accordance with 18 U .S.C. §§ 3663 and 3663A or any other statute authorizing a sentence of
         restitution. (check if applicable)
5.     ~ You must cooperate in the collection of DNA as directed by the probation officer.       (check if applicable)

6.     ~   You must comply with the requirements of the Sex Offender Registration and Notification Act (34 U.S.C. § 20901, et seq.) as
           directed by the probation officer, the Bureau of Prisons, or any state sex offender registration agency in the location where you
           reside, work, are a student, or were convicted of a qualifying offense. (check if applicable)
7.     D You must participate in an approved program for domestic violence.     (check if applicable)




You must comply with the standard conditions that have been adopted by this court as well as with any other conditions on the attached
page.
                             Case 1:16-cr-00541-CM Document 88 Filed 04/18/19 Page 4 of 7
AO 245B (Rev. 02/ 18) Judgment in a Criminal Case
                      Sheet 3A - Supervised Release
                                                                                               Judgment- Page                 of _ _ _ _ __
DEFENDANT: Grevy Gerard Pierre-Louis
CASE NUMBER: S1 16 CR 541-01 (CM)

                                      STANDARD CONDITIONS OF SUPERVISION
As part of your supervised release, you must comply with the following standard conditions of supervision. These conditions are imposed
because they establish the basic expectations for your behavior while on supervision and identify the minimum tools needed by probation
officers to keep informed, report to the court about, and bring about improvements in your conduct and condition.

I.   You must report to the probation office in the federal judicial district where you are authorized to reside within 72 hours of your
     release from imprisonment, unless the probation officer instructs you to report to a different probation office or within a different time
     frame.
2. After initially reporting to the probation office, you will receive instructions from the court or the probation officer about how and
     when you must report to the probation officer, and you must report to the probation officer as instructed.
3. You must not knowingly leave the federal judicial district where you are authorized to reside without first getting permission from the
     court or the probation officer.
4. You must answer truthfully the questions asked by your probation officer.
5. You must live at a place approved by the probation officer. If you plan to change where you live or anything about your living
     arrangements (such as the people you live with), you must notify the probation officer at least IO days before the change. If notifying
     the probation officer in advance is not possible due to unanticipated circumstances, you must notify the probation officer within 72
     hours of becoming aware of a change or expected change.
6. You must allow the probation officer to visit you at any time at your home or elsewhere, and you must permit the probation officer to
     take any items prohibited by the conditions of your supervision that he or she observes in plain view.
7. You must work full time (at least 30 hours per week) at a lawful type of employment, unless the probation officer excuses you from
     doing so. If you do not have full-time employment you must try to find full-time employment, unless the probation officer excuses
     you from doing so. If you plan to change where you work or anything about your work (such as your position or your job
     responsibilities), you must notify the probation officer at least 10 days before the change. If notifying the probation officer at least I 0
     days in advance is not possible due to unanticipated circumstances, you must notify the probation officer within 72 hours of
     becoming aware of a change or expected change.
8. You must not communicate or interact with someone you know is engaged in criminal activity. If you know someone has been
     convicted ofa felony, you must not knowingly communicate or interact with that person without first getting the permission of the
     probation officer.
9. If you are arrested or questioned by a law enforcement officer, you must notify the probation officer within 72 hours.
10. You must not own, possess, or have access to a firearm, ammunition, destructive device, or dangerous weapon (i.e., anything that was
     designed, or was modified for, the specific purpose of causing bodily injury or death to another person such as nunchakus or tasers).
 11. You must not act or make any agreement with a law enforcement agency to act as a confidential human source or informant without
      first getting the permission of the court.
12. You must follow the instructions of the probation officer related to the conditions of supervision.




U.S. Probation Office Use Only
A U.S. probation officer has instructed me on the conditions specified by the court and has provided me with a written copy of this
judgment containing these conditions. For further information regarding these conditions, see Overview of Probation and Supervised
Release Conditions, available at: www.uscourts.gov.

                                                                                                          Date _ _ _ _ _ _ __ _ _ _ __
Defendant's Signature
                            Case 1:16-cr-00541-CM Document 88 Filed 04/18/19 Page 5 of 7
AO 245B (Rev. 02/1 8) Judgment in a Criminal Case
                      Sheet 3B - Supervised Release
                                                                                            Judgment- Page __5_ of
DEFENDANT: Grevy Gerard Pierre-Louis
CASE NUMBER: S1 16 CR 541-01 (CM)

                                    ADDITIONAL SUPERVISED RELEASE TERMS
  The Court recommends that the defendant be supervised in the district of residence. In addition to the standard
 conditions, the following special conditions apply:
  You must submit your person, residence, place of business, vehicle, and any property or electronic devices under your
 control to a search on the basis that the probation officer has reasonable suspicion that contraband or evidence of a
 violation of the conditions of your probation/supervised release may be found . The search must be conducted at a
 reasonable time and in a reasonable manner. Failure to submit to a search may be grounds for revocation . You must
 inform any other residents that the premises may be subject to search pursuant to this condition.
  You must not have contact with the victim(s) in this case. This includes any physical , visual, written, or telephonic contact
 with such persons. Additionally, you must not directly cause or encourage anyone else to have such contact with the victim
 (s) .
  You must not have deliberate contact with any child under 18 years of age, unless approved by the probation department.
 You must not loiter within 100 feet of schoolyards, playgrounds, arcades, or other places primarily used by children under
 the age of 18.
  You must participate in an outpatient mental health treatment program approved by the United States Probation Office.
 You must continue to take any prescribed medications unless otherwise instructed by the health care provider. You must
 contribute to the cost of services rendered based on your ability to pay and the availability of third-party payments. The
 Court authorizes the release of available psychological and psychiatric evaluations and reports , including the presentence
 investigation report, to the health care provider.
   You must provide the probation officer with access to any requested financial information . You must not incur new credit
 charges or open additional lines of credit without the approval of the probation officer unless you are in compliance with the
 installment payment schedule for the criminal monetary penalties.
   You will participate in an outpatient treatment program approved by the United States Probation Office, which program
  may include testing to determine whether you have reverted to using drugs or alcohol. You must contribute to the cost of
 services rendered based on your ability to pay and the availability of third-party payments . The Court authorizes the
  release of available drug treatment evaluations and reports, including the presentence investigation report, to the
  substance abuse treatment provider.
AO 245B (Rev. 02/ 18)   JudgmentCase      1:16-cr-00541-CM
                                  in a Criminal Case                Document 88 Filed 04/18/19 Page 6 of 7
                        Sheet 5 - Criminal Monetary Penalties

                                                                                                       Judgment - Page          6     of        7
 DEFENDANT: Grevy Gerard Pierre-Louis
 CASE NUMBER: S1 16 CR 541-01 (CM)
                                            CRIMINAL MONETARY PENALTIES
      The defendant must pay the total criminal monetary penalties under the schedule of payments on Sheet 6.

                        Assessment               JVTA Assessment*                                                Restitution
TOTALS              $ 200 .00                $                                  $                            $



Ill   The determination of restitution is deferred until 7/15/2019 . An Amended Judgment in a Criminal Case (A0245C) will be entered
      after such determination.

D     The defendant must make restitution (including community restitution) to the following payees in the amount listed below.

      If the defendant makes a partial payment, each payee shall receive an approximately proportioned _payment, unless specified otherwise in
      the priority order or percentage payment column below. However, pursuant to 18 U.S.C. § 3664(1), all nonfederal victims must be paid
      before the United States is paid.

Name of Payee                                                    Total Loss**               Restitution Ordered                Priority or Percenta~e




TOTALS                              $                        0.00           $                         0.00
                                                                                ----------


D     Restitution amount ordered pursuant to plea agreement $

Ill   The defendant must pay interest on restitution and a fine of more than $2,500, unless the restitution or fine is paid in full before the
      fifteenth day after the date of the judgment, pursuant to 18 U.S .C. § 3612(f). All of the payment options on Sheet 6 may be subject
      to penalties for delinquency and default, pursuant to 18 U.S .C. § 3612(g).

D     The court determined that the defendant does not have the ability to pay interest and it is ordered that:

       D the interest requirement is waived for the         D fine      D restitution.
       D the interest requirement for the        D   fine    •      restitution is modified as follows :

* Justice for Victims of Trafficking Act of 2015, Pub. L. No . 114-22.                               .                        .
** Findings for the total amount oflosses are required under Chapters 109A, 110, 1 IOA, and 113A of Title 18 for offenses committed on or
after September 13, 1994, but before April 23, 1996.
AO 2458 (Rev. 02/ 18) JudgmentCase      1:16-cr-00541-CM
                                in a Criminal Case               Document 88 Filed 04/18/19 Page 7 of 7
                      Sheet 6 - Schedule of Payments

                                                                                                          Judgment -   Page   7      of        7
DEFENDANT: Grevy Gerard Pierre-Louis
CASE NUMBER: S1 16 CR 541-01 (CM)

                                                     SCHEDULE OF PAYMENTS

Having assessed the defendant's ability to pay, payment of the total criminal monetary penalties is due as follows:
A     Ill   Lump sum payment of$        200.00               due immediately, balance due

            •    not later than                                   , or
            •    in accordance with
                                       •   C,    •    D,
                                                             •     E, or     D F below; or

B     •     Payment to begin immediately (may be combined with             • c,       DD,or       D F below); or

C     D     Payment in equal     _ _ __ _ (e.g., weekly, monthly, quarterly) installments of $ _ __ _ __ _ over a period of
                         (e.g., months or years), to commence _____ (e.g., 30 or 60 days) after the date of this judgment; or

D     D     Payment in equal      _ _ _ _ _ (e.g., weekly, monthly, quarterly) installments of $ _ _ _ _ _ _ _ over a period of
                          (e.g., months or years), to commence _____ (e.g., 30 or 60 days) after release from imprisonment to a
            term of supervision; or

E     D     Payment during the term of supervised release will commence within _ _ ___ (e.g., 30 or 60 days) after release from
            imprisonment. The court will set the payment plan based on an assessment of the defendant's ability to pay at that time; or

F    Ill    Special instructions regarding the payment of criminal monetary penalties:

            Defendant must make restitution payable to the Clerk of the Court (SONY), for further distribution to victims and
            amounts to be finalized by the Government within 90 days of this judgment. During his term of imprisonment,
            defendant shall remit restitution in conjunction with the Inmate Financial Responsibility Program, but in any event
            not less than $25 per quarter. Any remaining balance in restitution after defendant is released from prison shall be
            paid in monthly installments of 10% of defendant's gross monthly income, commencing 30 days after his release.
Unless the court has expressly ordered otherwise, if this judgment imposes imprisonment, payment of criminal monetary penalties is due during
the period of imprisonment. All criminal monetary penalties, except those payments made through the Federal Bureau of Prisons' Inmate
Financial Responsibility Program, are made to the clerk of the court.

The defendant shall receive credit for all payments previously made toward any criminal monetary penalties imposed.



D    Joint and Several

     Defendant and Co-Defendant Names and Case Numbers (including defendant number), Total Amount, Joint and Several Amount,
     and corresponding payee, if appropriate.




D    The defendant shall pay the cost of prosecution.

D    The defendant shall pay the following court cost(s):

D    The defendant shall forfeit the defendant's interest in the following property to the United States:



Payments shall be applied in the following order: (1) assessment, (2) restitution principal, (3) restitution interest, (4) fine principal, (5) fine
interest, (6) community restitution, (7) NTA assessment, (8) penalties, and (9) costs, including cost of prosecution and court costs.
